



COURT OF APPEAL FOR ONTARIO

CITATION:
Gladuhov v. Stanislaw, 2014 ONCA 304

DATE: 20140417

DOCKET: C57371

Feldman, Rouleau and Hourigan JJ.A.

BETWEEN

Mixail
    Gladuhov

Plaintiff (Appellant)

and

Borawski Stanislaw, Kalatcheva Ioulia and Sylvia
    Swider

Defendants (Respondents)

Mixail Gladuhov, acting in person

Michele Brady, for the respondent Sylvia Swider

Heard and released orally: April 2, 2014

On appeal from the judgment of Justice John A.B.
    Macdonald of the Superior Court of Justice, dated June 26, 2013.

ENDORSEMENT

[1]

The appellant appeals the decision of the motion judge on a Rule 21
    motion dismissing his claim as against P.C. Sylvia Swider.

[2]

The appellant sued P.C. Swider alleging that he had suffered damages as
    a result of alleged false testimony provided by P.C. Swider in a criminal case
    against him. The motion judge correctly set forth the test under Rule 21 and
    properly applied that test.

[3]

There was no basis to conclude that the appellant, who was acquitted of
    the charges, suffered damages by reason of P.C. Swiders alleged false
    testimony on a collateral issue at trial.

[4]

The appellant has failed to establish any error in the motion judges
    analysis and there is no basis for intervention by this court.

[5]

The appeal is dismissed.

[6]

Costs fixed at $750 inclusive of disbursements and HST.

K. Feldman
    J.A.

Paul
    Rouleau J.A.

C.W. Hourigan J.A.


